WEINFELD, District Judge.
The plaintiffs in this action are entitled to an examination of the defendant Telecoin Corporation. The fact that the examination is sought on the same matters as in the Raybin case, Raybin v. Avco Mfg. Corp., D.C., 12 F.R.D. 321, where plaintiffs are represented by the same attorney who appears for plaintiffs here, is not sufficient to defeat a litigant’s right to avail himself of the deposition-discovery procedure. Plaintiffs’ claim here is independent of those asserted in the other suit.
*471The Court regrets that counsel for the respective parties were unable to work out a modus operand! so as to avoid duplication of effort and unnecessary loss of time, of counsel and litigants, especially so since it appears that substantially the same issues are involved in the pending actions.
The motion is denied. Settle order on notice.